Citation Nr: 0702965	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent, and 
a rating in excess of 20 percent, effective June 2006, for 
lumbar strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from September 1989 to April 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on this claim.  A compensation 
and pension examination was conducted in June 2006.  Although 
the examination record reports the veteran's loss of range of 
motion due to fatigability and repetition, the record does 
not report the veteran's total range of motion for the lumbar 
spine or describe the length of any incapacitating episodes.  
This information is necessary for the Board to make a 
decision on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination. The 
examiner must indicate in the examination 
report that the claims file was reviewed 
in conjunction with the examination. The 
examiner should (1) provide complete 
ranges of motion of the lumbar spine, (2) 
describe any neurological impairment 
resulting from the spinal disability, and 
(3) state the length of time during the 
past twelve months that the veteran has 
had incapacitating episodes due to the 
spinal disability. Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.

2.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefit sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


